Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) made this       day of
              , 2007 by and between The Allstate Corporation, a Delaware
corporation (the “Company”), and                             (“Indemnitee”), who
is a director of the Company.

WITNESSETH:

WHEREAS, Section 145 of the General Corporation Law of Delaware (“Section 145”)
empowers corporations to indemnify any officer, director, employee or agent, in
accordance with the provisions of Section 145, any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that such person is or was a director,
officer, employee or agent of a corporation, or is or was serving at the request
of such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person in connection with
such action, suit or proceeding, in accordance with the provisions of said
Section, and to pay, in advance of the final disposition of any such action,
suit or proceeding, the expenses (including attorneys’ fees) reasonably incurred
by any person, in accordance with the provisions of Section 145; and

WHEREAS, the Company and the Indemnitee recognize that today there exists a
substantial amount of corporate litigation in general, which subjects directors,
officers, employees and agents (including fiduciaries) to expensive litigation
risks; and

WHEREAS, the Company desires to have highly competent persons serve as its
directors, and acknowledges that unless directors are provided with adequate
protection through insurance and indemnification against risks of claims and
actions against them arising out of their service to, and activities on behalf,
of the corporation highly competent persons will be less likely to serve as
directors; and

WHEREAS, the Indemnitee, in recognition of the continuing commitment to serve,
seeks enhanced protections deemed necessary under the present circumstances, and
in contemplation of the fact that Indemnitee may not be willing to serve in such
capacity without additional protection; and

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability for services rendered to the Company, (ii) specific
contractual assurance that the protection promised by the Company’s Amended and
Restated Certificate of Incorporation (the “Certificate of Incorporation”) and
Amended and Restated Bylaws (the “Bylaws”) will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of the
Certificate of Incorporation or Bylaws or any change in the composition of the
Board of Directors of the Company or acquisition transaction relating to the
Company), and (iii) an inducement to provide effective services to the Company
as a director, officer, employee, or agent (including fiduciary), the Company
wishes to provide in this Agreement for the

               


--------------------------------------------------------------------------------


indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted under law and as set forth in
this Agreement, and, to the extent insurance is maintained, to provide for the
continued coverage of Indemnitee under the Company’s directors and officers
liability insurance policies; and

WHEREAS, the Board of Directors of the Company has authorized and directed the
proper officers of the Company to enter into this Agreement in the name of or on
behalf of the Company.

NOW, THEREFORE, in consideration of the premises, the agreements herein set
forth, and other good and valuable consideration, the Company and Indemnitee
hereby agree as follows:


ARTICLE I


SECTION 1.01       DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS, UNLESS A SECTION OF THIS AGREEMENT SPECIFICALLY
PROVIDES OTHERWISE:


“AGREEMENT” MEANS THIS INDEMNIFICATION AGREEMENT AND ANY AMENDMENTS PURSUANT TO
SECTION 7.01 HEREOF.


“AGREEMENT DATE” MEANS THE DATE OF THIS AGREEMENT AS SET FORTH ABOVE.


“APPROVED PASSIVE HOLDER” MEANS, AS OF ANY DATE, ANY PERSON THAT SATISFIES ALL
OF THE FOLLOWING CONDITIONS:

(A)           AS OF SUCH DATE, SUCH PERSON IS A 20% OWNER, BUT IS THE BENEFICIAL
OWNER OF LESS THAN 30% OF THE THEN-OUTSTANDING COMMON STOCK AND OF VOTING
SECURITIES REPRESENTING LESS THAN 30% OF THE COMBINED VOTING POWER OF ALL
THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY;

(B)           PRIOR TO BECOMING A 20% OWNER, SUCH PERSON HAS FILED, AND AS OF
SUCH DATE HAS NOT WITHDRAWN, OR MADE ANY SUBSEQUENT REGULATORY OR JUDICIAL
FILING OR PUBLIC STATEMENT OR ANNOUNCEMENT THAT IS INCONSISTENT WITH, A
STATEMENT WITH THE SEC PURSUANT TO SECTION 13(G) OF THE EXCHANGE ACT THAT
INCLUDES A CERTIFICATION BY SUCH PERSON TO THE EFFECT THAT SUCH BENEFICIAL
OWNERSHIP DOES NOT HAVE THE PURPOSE OR EFFECT OF CHANGING OR INFLUENCING THE
CONTROL OF THE COMPANY;

(C)           PRIOR TO SUCH PERSON’S BECOMING A 20% OWNER, AT LEAST TWO-THIRDS
OF THE COMPANY INCUMBENT DIRECTORS (SUCH COMPANY INCUMBENT DIRECTORS TO BE
DETERMINED AS OF SUCH DATE USING THE AGREEMENT DATE AS THE BASELINE DATE) SHALL
HAVE VOTED IN FAVOR OF A RESOLUTION ADOPTED BY THE BOARD TO THE EFFECT THAT:

(i)            the terms and conditions of such Person’s investment in the
Company will not have the effect of changing or influencing the control of the
Company, and

2


--------------------------------------------------------------------------------


(ii)           notwithstanding clause (a) of the definition of “Change of
Control,” such Person’s becoming a 20% Owner shall be treated as though it were
a Merger of Equals for purposes of this Agreement.


“BENEFICIAL OWNER” MEANS SUCH TERM AS DEFINED IN RULE 13D-3 OF THE SEC UNDER THE
EXCHANGE ACT.


“BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


“CEO” MEANS CHIEF EXECUTIVE OFFICER OF THE COMPANY.


“CHANGE OF CONTROL” MEANS, EXCEPT AS OTHERWISE PROVIDED AT THE END OF THIS
SUBSECTION, THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:

(A)           ANY PERSON (AS SUCH TERM IS USED IN RULE 13D-5 PROMULGATED BY THE
SEC UNDER THE EXCHANGE ACT) OR GROUP (AS SUCH TERM IS DEFINED IN SECTIONS
3(A)(9) AND 13(D)(3) OF THE EXCHANGE ACT), OTHER THAN A SUBSIDIARY OR ANY
EMPLOYEE BENEFIT PLAN (OR ANY RELATED TRUST) OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, BECOMES THE BENEFICIAL OWNER, AS SUCH TERM IS DEFINED IN RULE
13D-3 PROMULGATED BY THE SEC UNDER THE EXCHANGE ACT, OF 20% OR MORE OF THE
COMMON STOCK OF THE COMPANY OR OF VOTING SECURITIES REPRESENTING 20% OR MORE OF
THE COMBINED VOTING POWER OF ALL VOTING SECURITIES OF THE COMPANY (SUCH A PERSON
OR GROUP THAT IS NOT A SIMILARLY OWNED COMPANY (AS DEFINED BELOW), A “20%
OWNER”), EXCEPT THAT NO CHANGE OF CONTROL SHALL BE DEEMED TO HAVE OCCURRED
SOLELY BY REASON OF SUCH BENEFICIAL OWNERSHIP BY A CORPORATION (A “SIMILARLY
OWNED COMPANY”) WITH RESPECT TO WHICH BOTH MORE THAN 70% OF THE COMMON STOCK OF
SUCH CORPORATION AND VOTING SECURITIES REPRESENTING MORE THAN 70% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF SUCH CORPORATION ARE THEN
OWNED, DIRECTLY OR INDIRECTLY, BY THE PERSONS WHO WERE THE DIRECT OR INDIRECT
OWNERS OF THE COMMON STOCK AND VOTING SECURITIES OF THE COMPANY IMMEDIATELY
BEFORE SUCH ACQUISITION IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY BEFORE SUCH ACQUISITION, OF THE COMMON STOCK AND VOTING
SECURITIES OF THE COMPANY, AS THE CASE MAY BE; OR

(B)           THE COMPANY INCUMBENT DIRECTORS (DETERMINED USING THE AGREEMENT
DATE AS THE BASELINE DATE) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST
TWO-THIRDS OF THE DIRECTORS OF THE COMPANY THEN SERVING (PROVIDED THAT THIS
CLAUSE (B) SHALL BE INAPPLICABLE DURING A POST-MERGER OF EQUALS PERIOD); OR

(C)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A MERGER,
REORGANIZATION, CONSOLIDATION, OR SIMILAR TRANSACTION, OR A PLAN OR AGREEMENT
FOR THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
CONSOLIDATED ASSETS OF THE COMPANY OR A PLAN OF LIQUIDATION OF THE COMPANY (ANY
OF THE FOREGOING, A “REORGANIZATION TRANSACTION”) THAT, BASED ON INFORMATION
INCLUDED IN THE PROXY AND OTHER WRITTEN MATERIALS DISTRIBUTED TO THE COMPANY’S
STOCKHOLDERS IN CONNECTION WITH THE SOLICITATION BY THE COMPANY OF SUCH
STOCKHOLDER APPROVAL, IS NOT EXPECTED TO QUALIFY AS AN EXEMPT REORGANIZATION
TRANSACTION; PROVIDED, HOWEVER, THAT IF (I) THE MERGER OR OTHER AGREEMENT
BETWEEN THE PARTIES TO A REORGANIZATION TRANSACTION EXPIRES OR IS TERMINATED
AFTER THE DATE OF SUCH

3


--------------------------------------------------------------------------------


STOCKHOLDER APPROVAL BUT PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION
TRANSACTION (A “REORGANIZATION TRANSACTION TERMINATION”) OR (II) IMMEDIATELY
AFTER THE CONSUMMATION OF THE REORGANIZATION TRANSACTION, SUCH REORGANIZATION
TRANSACTION DOES QUALIFY AS AN EXEMPT REORGANIZATION TRANSACTION NOTWITHSTANDING
THE FACT THAT IT WAS NOT EXPECTED TO SO QUALIFY AS OF THE DATE OF SUCH
STOCKHOLDER APPROVAL, THEN SUCH STOCKHOLDER APPROVAL SHALL NOT BE DEEMED A
CHANGE OF CONTROL FOR PURPOSES OF ANY TERMINATION OF EMPLOYMENT AS TO WHICH THE
TERMINATION DATE OCCURS ON OR AFTER THE DATE OF THE REORGANIZATION TRANSACTION
TERMINATION OR THE DATE OF THE CONSUMMATION OF THE EXEMPT REORGANIZATION
TRANSACTION, AS APPLICABLE; OR

(D)           THE CONSUMMATION BY THE COMPANY OF A REORGANIZATION TRANSACTION
THAT FOR ANY REASON FAILS TO QUALIFY AS AN EXEMPT REORGANIZATION TRANSACTION AS
OF THE DATE OF SUCH CONSUMMATION, NOTWITHSTANDING THE FACT THAT SUCH
REORGANIZATION TRANSACTION WAS EXPECTED TO SO QUALIFY AS OF THE DATE OF SUCH
STOCKHOLDER APPROVAL; OR

(E)           A 20% OWNER WHO HAD QUALIFIED AS AN APPROVED PASSIVE HOLDER CEASES
TO QUALIFY AS SUCH FOR ANY REASON OTHER THAN CEASING TO BE A 20% OWNER (SUCH
CESSATION OF APPROVED PASSIVE HOLDER STATUS TO BE CONSIDERED FOR ALL PURPOSES OF
THIS AGREEMENT (INCLUDING THE DEFINITION OF “EFFECTIVE DATE”) A CHANGE OF
CONTROL DISTINCT FROM AND IN ADDITION TO THE CHANGE OF CONTROL SPECIFIED IN
CLAUSE (A) ABOVE).

(F)            NOTWITHSTANDING THE OCCURRENCE OF ANY OF THE FOREGOING EVENTS, A
CHANGE OF CONTROL SHALL NOT OCCUR WITH RESPECT TO INDEMNITEE IF, IN ADVANCE OF
SUCH EVENT, INDEMNITEE AGREES IN WRITING THAT SUCH EVENT SHALL NOT CONSTITUTE A
CHANGE OF CONTROL.


“COMPANY INCUMBENT DIRECTORS” MEANS, DETERMINED AS OF ANY DATE BY REFERENCE TO
ANY BASELINE DATE:

(A)           THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY ON THE DATE
OF SUCH DETERMINATION WHO HAVE BEEN MEMBERS OF THE BOARD OF DIRECTORS OF THE
COMPANY SINCE SUCH BASELINE DATE, AND

(B)           THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY ON THE DATE
OF SUCH DETERMINATION WHO WERE APPOINTED OR ELECTED AFTER SUCH BASELINE DATE AND
WHOSE ELECTION, OR NOMINATION FOR ELECTION BY STOCKHOLDERS OF THE COMPANY OR THE
SURVIVING CORPORATION, AS APPLICABLE, WAS APPROVED BY A VOTE OR WRITTEN CONSENT
OF TWO-THIRDS (100% FOR PURPOSES OF PARAGRAPH (A) OF THE DEFINITION OF “MERGER
OF EQUALS”) OF THE DIRECTORS COMPRISING THE COMPANY INCUMBENT DIRECTORS ON THE
DATE OF SUCH VOTE OR WRITTEN CONSENT, BUT EXCLUDING ANY SUCH MEMBER WHOSE
INITIAL ASSUMPTION OF OFFICE WAS IN CONNECTION WITH (I) AN ACTUAL OR THREATENED
ELECTION CONTEST, INCLUDING A CONSENT SOLICITATION, RELATING TO THE ELECTION OR
REMOVAL OF ONE OR MORE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY, (II) A
“TENDER OFFER” (AS SUCH TERM IS USED IN SECTION 14(D) OF THE EXCHANGE ACT),
(III) A PROPOSED REORGANIZATION TRANSACTION, OR (IV) A REQUEST, NOMINATION OR
SUGGESTION OF ANY BENEFICIAL OWNER OF VOTING SECURITIES REPRESENTING 15% OR MORE
OF THE AGGREGATE VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR THE
SURVIVING CORPORATION, AS APPLICABLE.

4


--------------------------------------------------------------------------------



“CONSUMMATION DATE” MEANS THE DATE ON WHICH A REORGANIZATION TRANSACTION IS
CONSUMMATED.


“DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS NOT AND WAS NOT
A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES IS SOUGHT BY INDEMNITEE OR INDEMNITEE’S SPOUSE, AND WHO WILL NOT BE
MATERIALLY AFFECTED, EITHER TO HIS BENEFIT OR DETRIMENT IN A MANNER NOT SHARED
BY THE COMPANY AND STOCKHOLDERS BY A DECISION RENDERED IN THE PROCEEDING AND WHO
IS FREE FROM THE INFLUENCE OF OTHER INTERESTED PERSONS.


“EFFECTIVE DATE” MEANS THE DATE ON WHICH A CHANGE OF CONTROL FIRST OCCURS.


“EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934.


“EXEMPT REORGANIZATION TRANSACTION” MEANS A REORGANIZATION TRANSACTION THAT
RESULTS IN THE PERSONS WHO WERE THE DIRECT OR INDIRECT OWNERS OF THE OUTSTANDING
COMMON STOCK AND VOTING SECURITIES OF THE COMPANY IMMEDIATELY BEFORE SUCH
REORGANIZATION TRANSACTION BECOMING, IMMEDIATELY AFTER THE CONSUMMATION OF SUCH
REORGANIZATION TRANSACTION, THE DIRECT OR INDIRECT OWNERS OF BOTH MORE THAN 70%
OF THE THEN-OUTSTANDING COMMON STOCK OF THE SURVIVING CORPORATION AND VOTING
SECURITIES REPRESENTING MORE THAN 70% OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE SURVIVING CORPORATION, IN
SUBSTANTIALLY THE SAME RESPECTIVE PROPORTIONS AS SUCH PERSONS’ OWNERSHIP OF THE
COMMON STOCK AND VOTING SECURITIES OF THE COMPANY IMMEDIATELY BEFORE SUCH
REORGANIZATION TRANSACTION.


“EXPENSES” MEANS ANY AND ALL COSTS AND FEES INCURRED IN CONNECTION WITH ANY
PROCEEDING INCLUDING, WITHOUT LIMITATION, COSTS AND FEES REASONABLY INCURRED BY
COUNSEL, CONSULTANTS AND EXPERTS, INCLUDING ALL COSTS AND FEES REASONABLY
INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT.


“INDEPENDENT COUNSEL” MEANS THE LAW FIRM OR MEMBER(S) OF A LAW FIRM RETAINED TO
FULFILL THE DUTIES CONTAINED IN AND OTHERWISE COMPLY WITH THE REQUIREMENTS OF
ARTICLE V AS AN INDEPENDENT DECISION MAKER WHO SHALL NOT OWE A FIDUCIARY
RESPONSIBILITY TO, OR HAVE ANY ATTORNEY-CLIENT RELATIONSHIP WITH, EITHER THE
COMPANY, INDEMNITEE, OR INDEMNITEE’S SPOUSE WITH RESPECT TO THE MATTER FOR WHICH
THE LAW FIRM OR MEMBER(S) HAVE BEEN RETAINED AS INDEPENDENT COUNSEL.  THIS
AGREEMENT IS NOT INTENDED TO AND DOES NOT SUPERSEDE ANY OBLIGATIONS INCUMBENT
UPON INDEPENDENT COUNSEL PURSUANT TO APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT.


“LIABILITIES” MEANS ALL JUDGMENTS, FINES (INCLUDING ANY EXCISE TAXES ASSESSED
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN), PENALTIES AND AMOUNTS PAID IN
SETTLEMENT AND OTHER LIABILITIES (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER
CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF ANY SUCH AMOUNTS)
ARISING OUT OF OR IN CONNECTION WITH ANY PROCEEDING; PROVIDED THAT LIABILITIES
SHALL NOT INCLUDE ANY EXPENSES.


“MERGER OF EQUALS” MEANS, AS OF ANY DATE, A TRANSACTION THAT, NOTWITHSTANDING
THE FACT THAT SUCH TRANSACTION MAY ALSO QUALIFY AS A CHANGE OF CONTROL,
SATISFIES ALL OF THE CONDITIONS SET FORTH IN PARAGRAPHS (A) OR (B) BELOW:

5


--------------------------------------------------------------------------------


(A)           IF SUCH DATE IS ON OR AFTER THE CONSUMMATION DATE, A
REORGANIZATION TRANSACTION IN RESPECT OF WHICH ALL OF THE FOLLOWING CONDITIONS
ARE SATISFIED AS OF SUCH DATE, OR, IF SUCH DATE IS PRIOR TO THE CONSUMMATION
DATE, A PROPOSED REORGANIZATION TRANSACTION IN RESPECT OF WHICH THE MERGER
AGREEMENT OR OTHER DOCUMENTS (INCLUDING THE EXHIBITS AND ANNEXES THERETO)
SETTING FORTH THE TERMS AND CONDITIONS OF SUCH REORGANIZATION TRANSACTION, AS IN
EFFECT ON SUCH DATE AFTER GIVING EFFECT TO ALL AMENDMENTS THEREOF OR WAIVERS
THEREUNDER, REQUIRE THAT THE FOLLOWING CONDITIONS BE SATISFIED ON AND, WHERE
APPLICABLE, AFTER THE CONSUMMATION DATE:

(i)            at least 50%, but not more than 70%, of the common stock of the
Surviving Corporation outstanding immediately after the consummation of the
Reorganization Transaction, together with Voting Securities representing at
least 50%, but not more than 70%, of the combined voting power of all Voting
Securities of the Surviving Corporation outstanding immediately after such
consummation shall be owned, directly or indirectly, by the persons who were the
owners, directly or indirectly, of the common stock and Voting Securities of the
Company immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of the Company,
respectively; and

(ii)           the Company Incumbent Directors (determined as of such date using
the date immediately preceding the Effective Date as the baseline date) shall,
throughout the period beginning on the Effective Date and ending on the third
anniversary of the Effective Date, continue to constitute not less than 50% of
the members of the Board; and

(iii)          the person who was the CEO of the Company immediately prior to
the Effective Date shall serve as (x) the CEO of the Company throughout the
period beginning on the Effective Date and ending on the Consummation Date and
(y) the CEO of the Surviving Corporation at all times during the period
commencing on the Consummation Date and ending on the first anniversary of the
Consummation Date; provided, however, that a Reorganization Transaction that
qualifies as a Merger of Equals shall cease to qualify as a Merger of Equals (a
“Merger of Equals Cessation”) and shall instead qualify as a Change of Control
that is not a Merger of Equals from and after the first date during the
Post-Change Period (such date, the “Merger of Equals Cessation Date”) as of
which any one or more of the following shall occur for any reason:

(A)          IF ANY CONDITION OF CLAUSE (I) OF PARAGRAPH (A) OF THIS DEFINITION
SHALL FOR ANY REASON NOT BE SATISFIED AS OF IMMEDIATELY AFTER THE CONSUMMATION
OF THE REORGANIZATION TRANSACTION; OR

(B)           IF AS OF THE CLOSE OF BUSINESS ON ANY DATE ON OR AFTER THE
EFFECTIVE DATE, ANY CONDITION OF CLAUSES (II) OR (III) OF PARAGRAPH (A) OF THIS
DEFINITION SHALL NOT BE SATISFIED; OR

(C)           IF ON ANY DATE PRIOR TO THE FIRST ANNIVERSARY OF THE CONSUMMATION
DATE, THE COMPANY SHALL MAKE A FILING WITH THE SEC, ISSUE A PRESS

6


--------------------------------------------------------------------------------


RELEASE, OR MAKE A PUBLIC ANNOUNCEMENT TO THE EFFECT THAT THE COMPANY IS SEEKING
OR INTENDS TO SEEK A REPLACEMENT FOR THE CEO, WHETHER SUCH REPLACEMENT IS TO
BECOME EFFECTIVE BEFORE OR AFTER SUCH FIRST ANNIVERSARY.

(B)           AS OF SUCH DATE, EACH PERSON, IF ANY, WHO IS A 20% OWNER QUALIFIES
AS AN APPROVED PASSIVE HOLDER.

The Company shall give Indemnitee written notice of any Merger of Equals
Cessation and the applicable Merger of Equals Cessation Date as soon as
practicable after the Merger of Equals Cessation Date.


“PERSON” MEANS ANY INDIVIDUAL, SOLE PROPRIETORSHIP, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ORGANIZATION, ASSOCIATION,
CORPORATION, INSTITUTION, PUBLIC BENEFIT CORPORATION, ENTITY OR GOVERNMENT
INSTRUMENTALITY, DIVISION, AGENCY, BODY OR DEPARTMENT.


“POST-CHANGE PERIOD” MEANS THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE.


“POST-MERGER OF EQUALS PERIOD” MEANS THE PERIOD COMMENCING ON AN EFFECTIVE DATE
OF A CHANGE OF CONTROL THAT QUALIFIES AS A MERGER OF EQUALS AND ENDING ON THE
THIRD ANNIVERSARY OF SUCH EFFECTIVE DATE OR, IF SOONER, THE MERGER OF EQUALS
CESSATION DATE.


“PROCEEDING” MEANS ANY REASONABLY FORESEEABLE, THREATENED, PENDING OR COMPLETED
ACTION, SUIT, HEARING, INVESTIGATION OR INQUIRY (WHETHER INTERNAL OR EXTERNAL)
ARBITRATION OR OTHER ALTERNATIVE DISPUTE MECHANISM, OR OTHER PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, REGULATORY, CONGRESSIONAL, INVESTIGATIVE OR
OTHERWISE.


“SEC” MEANS THE SECURITIES AND EXCHANGE COMMISSION.


“SPOUSE” MEANS THE PERSON WITH WHOM INDEMNITEE HAS ENTERED INTO A LAWFUL
MARRIAGE, CIVIL UNION, OR DOMESTIC PARTNERSHIP ARRANGEMENT THAT HAS NOT BEEN
ANNULLED, DISSOLVED, OR OTHERWISE INVALIDATED OR TERMINATED UNDER THE LAW OF THE
JURISDICTION IN WHICH IT WAS ENTERED, INCLUDING “DOMESTIC PARTNER” AS THAT TERM
IS USED IN THE COMPANY’S EMPLOYEE MEDICAL INSURANCE PROGRAM.


“SURVIVING CORPORATION” MEANS THE CORPORATION RESULTING FROM A REORGANIZATION
TRANSACTION OR, IF SECURITIES REPRESENTING AT LEAST 50% OF THE AGGREGATE VOTING
POWER OF SUCH RESULTING CORPORATION ARE DIRECTLY OR INDIRECTLY OWNED BY ANOTHER
CORPORATION, SUCH OTHER CORPORATION.


“TERMINATION OF EMPLOYMENT” MEANS ANY TERMINATION OF INDEMNITEE’S EMPLOYMENT
WITH, OR POSITION AS A DIRECTOR OF,  THE COMPANY, WHETHER SUCH OCCURS BY REASON
OF (A) THE INITIATIVE OF ANY COMPANY OR INDEMNITEE OR (B) THE DEATH OF
INDEMNITEE.


“TO THE FULLEST EXTENT AUTHORIZED BY LAW” MEANS (I) TO THE FULLEST EXTENT
PERMITTED BY THE GENERAL CORPORATION LAW OF DELAWARE AS IN EFFECT ON THE DATE OF
THIS AGREEMENT AND AS INTERPRETED BY THE COURTS OF DELAWARE, AND (II) TO THE
FULLEST EXTENT

7


--------------------------------------------------------------------------------



AUTHORIZED OR PERMITTED BY ANY INTERPRETATIONS OF, AMENDMENTS TO OR REPLACEMENTS
OF THE GENERAL CORPORATION LAW OF DELAWARE ADOPTED OR ANNOUNCED AFTER THE DATE
OF THIS AGREEMENT THAT INCREASES THE EXTENT TO WHICH A CORPORATION MAY PROVIDE
INDEMNIFICATION.


“VOTING SECURITIES” OF A CORPORATION MEANS SECURITIES OF SUCH CORPORATION THAT
ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF SUCH CORPORATION.


ARTICLE II


SECTION 2.01       SERVICES BY INDEMNITEE.  INDEMNITEE HEREBY AGREES TO SERVE OR
CONTINUE TO SERVE THE COMPANY, FOR SO LONG AS INDEMNITEE IS DULY ELECTED OR
APPOINTED OR UNTIL INDEMNITEE TENDERS HIS RESIGNATION, IS REMOVED, OR DIES.


ARTICLE III


SECTION 3.01       INDEMNIFICATION GENERALLY.  THE COMPANY SHALL INDEMNIFY
INDEMNITEE AND INDEMNITEE’S SPOUSE WHO IS OR WAS MADE A PARTY OR A WITNESS OR
OTHER PARTICIPANT IN OR IS OR WAS THREATENED TO BE MADE A PARTY OR A WITNESS OR
OTHER PARTICIPANT IN ANY PROCEEDING, BY REASON OF THE FACT THAT THE INDEMNITEE
WAS OR MAY BE DEEMED A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR IS
OR WAS OR MAY BE DEEMED SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, OR OTHER ENTERPRISE AGAINST ANY AND ALL EXPENSES AND LIABILITIES ACTUALLY
AND REASONABLY INCURRED TO THE FULLEST EXTENT AUTHORIZED BY LAW, PROVIDED THAT,
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN OR
NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS, HER OR
ITS CONDUCT WAS UNLAWFUL.


SECTION 3.02       SUCCESSFUL DEFENSE; PARTIAL SUCCESS.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE AND INDEMNITEE’S SPOUSE AGAINST ANY AND ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED TO THE EXTENT THAT SUCH PERSON HAS BEEN
SUCCESSFUL ON THE MERITS OR OTHERWISE IN THE DEFENSE OF ANY PROCEEDING REFERRED
TO IN ARTICLE III, SECTION 3.01.  A DISMISSAL WITH OR WITHOUT PREJUDICE SHALL BE
DEEMED A SUCCESS IN A PROCEEDING.  WHERE INDEMNITEE OR INDEMNITEE’S SPOUSE IS
SUCCESSFUL IN DEFENDING AGAINST SOME, BUT NOT ALL, CLAIMS, ISSUES OR MATTERS,
THE COMPANY SHALL INDEMNIFY SUCH PERSON AGAINST ANY AND ALL EXPENSES REASONABLY
INCURRED IN THE DEFENSE OF THE CLAIMS, ISSUES AND MATTERS THAT WERE SUCCESSFULLY
DEFENDED.


SECTION 3.03       FAILURE TO ACT.  IF A DETERMINATION AS TO INDEMNITEE’S OR
INDEMNITEE’S SPOUSE’S ENTITLEMENT TO INDEMNIFICATION SHALL NOT HAVE BEEN MADE
PURSUANT TO THIS AGREEMENT WITHIN 60 DAYS AFTER THE FINAL DISPOSITION OF THE
MATTER THAT IS THE SUBJECT OF THE REQUEST FOR INDEMNIFICATION, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE IN FAVOR OF INDEMNITEE OR INDEMNITEE’S SPOUSE, AND INDEMNITEE OR
INDEMNITEE’S SPOUSE, AS THE CASE MAY BE, SHALL BE ENTITLED TO SUCH
INDEMNIFICATION PROVIDED THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A
REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL 30 DAYS, IF THE PERSON OR PERSONS
MAKING THE DETERMINATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME TO OBTAIN
OR EVALUATE ANY DOCUMENTATION OR INFORMATION RELATING THERETO.

8


--------------------------------------------------------------------------------



ARTICLE IV


SECTION 4.01           ADVANCES; WRITTEN REQUEST.  THE COMPANY SHALL ADVANCE TO
INDEMNITEE AND INDEMNITEE’S SPOUSE ANY AND ALL EXPENSES ACTUALLY INCURRED BY
SUCH PERSON IN CONNECTION WITH ANY PROCEEDING WITHIN 14 CALENDAR DAYS OF RECEIPT
OF A WRITTEN REQUEST FOR ADVANCEMENT, WHICH MAY BE DELIVERED TO THE COMPANY AT
SUCH TIME AND FROM TIME TO TIME AS INDEMNITEE OR INDEMNITEE’S SPOUSE DEEMS
APPROPRIATE IN SUCH PERSON’S DISCRETION.  ADVANCES SHALL BE MADE WITHOUT REGARD
TO THE ABILITY OF INDEMNITEE OR INDEMNITEE’S SPOUSE TO REPAY SUCH AMOUNTS.  ANY
SUCH ADVANCES SHALL BE MADE ON AN UNSECURED BASIS AND BE INTEREST-FREE.  THE
COMPANY AGREES NOT TO REFUSE ADVANCEMENT OF EXPENSES ON THE GROUNDS THAT, OR
ASSERT AS AN AFFIRMATIVE DEFENSE OR OTHERWISE, IN ANY PROCEEDING, THAT THE
AMOUNT OF EXPENSES INCURRED BY INDEMNITEE OR INDEMNITEE’S SPOUSE IS NOT
REASONABLE.


SECTION 4.02           SUFFICIENCY OF WRITTEN REQUEST FOR ADVANCES.  A WRITTEN
REQUEST FOR ADVANCEMENT THAT CONVEYS, WITHOUT THE NEED TO DO SO VERBATIM, THAT
INDEMNITEE OR INDEMNITEE’S SPOUSE BELIEVES IN GOOD FAITH THAT SUCH PERSON IS
ENTITLED TO ADVANCEMENT OF EXPENSES UNDER THE TERMS OF THIS AGREEMENT SHALL BE
SUFFICIENT TO INVOKE THE RIGHT TO ADVANCEMENT UNDER ARTICLE IV, SECTION 4.01.


SECTION 4.03           UNDERTAKING; PROMISE TO REPAY.  INDEMNITEE HEREBY AGREES
AND PROMISES, AND IN ACCEPTING ANY ADVANCEMENT INDEMNITEE’S SPOUSE SHALL BE
DEEMED TO HAVE AGREED AND PROMISED, THAT SUCH PERSON SHALL REPAY ANY AND ALL
ADVANCED EXPENSES IF A FINAL DETERMINATION IS MADE THAT SUCH PERSON IS NOT
ENTITLED TO INDEMNIFICATION.  IF A FINAL DETERMINATION IS MADE THAT INDEMNITEE
OR INDEMNITEE’S SPOUSE IS ENTITLED ONLY TO PARTIAL INDEMNIFICATION, THEN
INDEMNITEE AND INDEMNITEE’S SPOUSE SHALL ONLY REPAY ADVANCED EXPENSES RELATED TO
THE PORTION OF THE PROCEEDING FOR WHICH SUCH PERSON WAS NOT DEEMED ENTITLED TO
INDEMNIFICATION.  THE COMPANY HEREBY AGREES THAT THIS PROVISION IS IN
SATISFACTION OF THE REQUIREMENT OF SECTION 145(E) THAT INDEMNITEE AND
INDEMNITEE’S SPOUSE PROVIDE AN UNDERTAKING TO REPAY ANY ADVANCE FOR WHICH SUCH
PERSON IS NOT DEEMED ENTITLED TO INDEMNIFICATION.


SECTION 4.04           REPAYMENT OF ADVANCES.  INDEMNITEE AND INDEMNITEE’S
SPOUSE SHALL BE REQUIRED TO REPAY ANY AND ALL ADVANCED EXPENSES UNDER THE TERMS
OF ARTICLE IV, SECTION 4.03 WITHIN 60 DAYS OF RECEIPT OF A WRITTEN REQUEST
PROVIDING THAT THE REQUEST IS PURSUANT TO A RESOLUTION PASSED BY A MAJORITY OF
THE BOARD DEMANDING REPAYMENT OF THE ADVANCED EXPENSES.


ARTICLE V


SECTION 5.01           NOTICE TO COMPANY.  INDEMNITEE AND INDEMNITEE’S SPOUSE
SHALL NOTIFY THE COMPANY IN WRITING AS SOON AS REASONABLY PRACTICABLE AFTER
BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT,
INFORMATION OR OTHER DOCUMENT RELATING TO ANY PROCEEDING WITH RESPECT TO WHICH
INDEMNITEE OR INDEMNITEE’S SPOUSE INTENDS TO SEEK INDEMNIFICATION OR ADVANCEMENT
OF EXPENSES AND LIABILITIES UNDER THIS AGREEMENT.  ALL NOTICES TO THE COMPANY
SHALL BE ADDRESSED TO THE ALLSTATE CORPORATION, 2775 SANDERS ROAD, NORTHBROOK,
IL  60062, OR SUCH OTHER ADDRESS AS SHALL BE SPECIFIED BY THE COMPANY, TO THE
ATTENTION OF THE GENERAL COUNSEL OF THE COMPANY.

9


--------------------------------------------------------------------------------



SECTION 5.02           NOTICE BY COMPANY.  THE COMPANY SHALL NOTIFY INDEMNITEE
AND INDEMNITEE’S SPOUSE AT ADDRESS SPECIFIED ON THE SIGNATURE PAGE OF THIS
AGREEMENT IN WRITING AS SOON AS REASONABLY PRACTICABLE AFTER BEING SERVED WITH
ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER
DOCUMENT RELATING TO ANY PROCEEDING WITH RESPECT TO WHICH INDEMNITEE OR
INDEMNITEE’S SPOUSE MAY BE ENTITLED TO INDEMNIFICATION OR ADVANCEMENT UNDER THIS
AGREEMENT.


SECTION 5.03           DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION. 
(A)  EXCEPT AS OTHERWISE PROVIDED PURSUANT TO SECTION 5.03(B) AND SECTION
5.03(C), UPON THE FINAL DISPOSITION OF THE MATTER THAT IS THE SUBJECT OF THE
REQUEST FOR INDEMNIFICATION DELIVERED PURSUANT TO THIS ARTICLE, A DETERMINATION
SHALL BE MADE WITH RESPECT TO INDEMNITEE’S AND INDEMNITEE’S SPOUSE’S ENTITLEMENT
THERETO IN THE SPECIFIC CASE.  IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED,
SUCH DETERMINATION SHALL BE MADE (I) BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS OR OF A COMMITTEE OF DISINTERESTED DIRECTORS (IN EITHER CASE, EVEN
THOUGH LESS THAN A QUORUM OF THE BOARD) OR (II) IF THERE ARE NO DISINTERESTED
DIRECTORS OR THE DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL.  IF
A CHANGE IN CONTROL SHALL HAVE OCCURRED, SUCH DETERMINATION SHALL BE MADE BY
INDEPENDENT COUNSEL.  ANY DETERMINATION MADE BY INDEPENDENT COUNSEL PURSUANT TO
THIS SECTION SHALL BE IN THE FORM OF A WRITTEN OPINION TO THE BOARD, A COPY OF
WHICH SHALL BE DELIVERED TO INDEMNITEE AND INDEMNITEE’S SPOUSE.

(B)           IF A CHANGE IN CONTROL IN THE COMPANY HAS NOT OCCURRED, THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY THE BOARD, AND THE COMPANY SHALL GIVE
WRITTEN NOTICE TO INDEMNITEE OR INDEMNITEE’S SPOUSE ADVISING SUCH PERSON(S) OF
THE IDENTITY OF INDEPENDENT COUNSEL.  IF A CHANGE IN CONTROL HAS OCCURRED, THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE OR INDEMNITEE’S SPOUSE
(UNLESS SUCH PERSONS REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD), AND SUCH
PERSON(S) SHALL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY
OF THE INDEPENDENT COUNSEL SELECTED.

(C)           IF IT IS DETERMINED THAT INDEMNITEE OR INDEMNITEE’S SPOUSE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO SUCH PERSON(S) SHALL BE MADE WITHIN 10
CALENDAR DAYS AFTER SUCH DETERMINATION.


SECTION 5.04           COOPERATION WITH INDEPENDENT COUNSEL.  INDEMNITEE AND
INDEMNITEE’S SPOUSE AND THE COMPANY AGREE TO REASONABLY COOPERATE WITH THE
INDEPENDENT COUNSEL INCLUDING PROVIDING, UPON REASONABLE REQUEST, ANY
DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO THE PARTY OF WHOM THE REQUEST
WAS MADE AND REASONABLY NECESSARY TO THE FULFILLMENT OF INDEPENDENT COUNSEL’S
DUTIES UNDER SECTION 5.03.


SECTION 5.05           PAYMENT OF INDEPENDENT COUNSEL.  THE COMPANY AGREES TO
PAY ALL EXPENSES INCURRED BY INDEPENDENT COUNSEL IN CONNECTION WITH THE
FULFILLMENT OF INDEPENDENT COUNSEL’S DUTIES UNDER SECTION 5.03.


SECTION 5.06           PAYMENT OF COSTS OF COMPLYING WITH INDEPENDENT COUNSEL. 
THE COMPANY AGREES TO PAY ALL EXPENSES INCURRED BY INDEMNITEE OR INDEMNITEE’S
SPOUSE IN COOPERATING WITH INDEPENDENT COUNSEL IN THE FULFILLMENT OF INDEPENDENT
COUNSEL’S DUTIES UNDER SECTION 5.03 (IRRESPECTIVE OF THE DETERMINATION AS TO
INDEMNITEE OR INDEMNITEE’S SPOUSE’S

10


--------------------------------------------------------------------------------



ENTITLEMENT TO INDEMNIFICATION), AND THE COMPANY AGREES TO HOLD SUCH PERSONS
HARMLESS FROM SUCH EXPENSES.


SECTION 5.07           OBJECTIONS TO SELECTION OF INDEPENDENT COUNSEL. 
FOLLOWING RECEIPT OF NOTICE OF THE SELECTION OF INDEPENDENT COUNSEL, IN EITHER
CASE, THE PARTY RECEIVING THE NOTICE MAY, WITHIN 10 CALENDAR DAYS, DELIVER TO
THE OTHER PARTY A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT INDEPENDENT COUNSEL SELECTED
DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN ARTICLE I
OF THIS AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE
FACTUAL BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE
PERSON SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF A PROPER AND TIMELY
OBJECTION IS MADE, THE PERSON SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL
UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR THE DELAWARE COURT OF CHANCERY
(OR, AT INDEMNITEE’S OPTION PURSUANT TO AN ARBITRATION) HAS DETERMINED THAT SUCH
OBJECTION IS WITHOUT MERIT.  IF, WITHIN 20 DAYS AFTER RECEIPT BY THE COMPANY OF
A REQUEST FOR INDEMNIFICATION PURSUANT TO THIS AGREEMENT, NO INDEPENDENT COUNSEL
SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE
OR INDEMNITEE’S SPOUSE MAY PETITION THE DELAWARE COURT OF CHANCERY (OR, AT SUCH
PERSON’S OPTION AN ARBITRATION) FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE
BEEN MADE TO THE SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE APPOINTMENT OF
ANOTHER PERSON AS INDEPENDENT COUNSEL, AND THE PERSON WITH RESPECT TO WHOM ALL
OBJECTIONS ARE SO RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS INDEPENDENT
COUNSEL.


SECTION 5.08           APPEAL RIGHT.  INDEMNITEE AND INDEMNITEE’S SPOUSE AND THE
COMPANY SHALL HAVE THE RIGHT TO APPEAL ANY DECISION OF THE DISINTERESTED
DIRECTORS, THE BOARD OR INDEPENDENT COUNSEL TO THE DELAWARE COURT OF CHANCERY,
OR, AT INDEMNITEE’S OR INDEMNITEE’S SPOUSE’S OR COMPANY’S SOLE OPTION, TO AN
ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION.  ANY SUCH ADJUDICATION OR ARBITRATION SHALL BE
CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL OR ARBITRATION ON THE MERITS.  IN
ANY SUCH ADJUDICATION OR ARBITRATION THE PRESUMPTIONS AND BURDENS ARTICULATED IN
ARTICLE VI SHALL APPLY AND ANY DECISION OF THE DISINTERESTED DIRECTORS, THE
BOARD OR INDEPENDENT COUNSEL SHALL NOT BE ADMISSIBLE AS EVIDENCE.


SECTION 5.09           VALIDITY OF AGREEMENT.  THE COMPANY SHALL NOT OPPOSE THE
RIGHT OF INDEMNITEE OR INDEMNITEE’S SPOUSE TO SEEK ANY ADJUDICATION OR
ARBITRATION SOUGHT UNDER THE TERMS OF THIS AGREEMENT AND SHALL BE PRECLUDED FROM
ASSERTING THAT THE PROCEDURES OR PRESUMPTIONS CONTAINED HEREIN ARE NOT VALID,
BINDING OR ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH ADJUDICATION OR
ARBITRATION THAT THE COMPANY IS BOUND BY ALL OF THE PROVISIONS OF THIS
AGREEMENT.


ARTICLE VI


SECTION 6.01           PRESUMPTIONS AND BURDENS OF PROOF.  INDEMNITEE AND
INDEMNITEE’S SPOUSE SHALL BE ENTITLED TO A PRESUMPTION THAT SUCH PERSON IS
ENTITLED TO INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR BOTH UNDER THIS
AGREEMENT IF THE NOTICE REQUIREMENT OF ARTICLE V, SECTION 5.01 HAS BEEN MET. 
THE COMPANY SHALL BEAR THE BURDEN OF PROVING, BY A PREPONDERANCE OF THE EVIDENCE
THAT INDEMNITEE OR INDEMNITEE’S SPOUSE IS NOT ENTITLED TO INDEMNIFICATION OR
ADVANCEMENT.  NEITHER A DETERMINATION BY THE DISINTERESTED

11


--------------------------------------------------------------------------------



DIRECTORS, BY THE BOARD OR BY INDEPENDENT COUNSEL AGAINST INDEMNITEE OR
INDEMNITEE’S SPOUSE, NOR THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT,
SHALL CREATE A PRESUMPTION THAT INDEMNITEE OR INDEMNITEE’S SPOUSE IS NOT
ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OR OTHERWISE AFFECT THE BURDEN OF
PROOF OR PERSUASION IN ANY SUBSEQUENT PROCEEDING.  IN ANY PROCEEDING REGARDING
THE RIGHTS OF THE INDEMNITEE OR INDEMNITEE’S SPOUSE TO INDEMNIFICATION, ADVANCES
OF EXPENSES OR BOTH UNDER THIS AGREEMENT, ANY DECISION OF THE DISINTERESTED
DIRECTORS, THE BOARD OR INDEPENDENT COUNSEL SHALL NOT BE ADMISSIBLE AS EVIDENCE.


ARTICLE VII


SECTION 7.01           AMENDMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY OR ON BEHALF OF EACH OF THE PARTIES
HERETO.


SECTION 7.02           BINDING EFFECT.  (A)  THE COMPANY EXPRESSLY CONFIRMS AND
AGREES THAT IT HAS ENTERED INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS
IMPOSED ON IT IN ORDER TO INDUCE INDEMNITEE TO SERVE THE COMPANY, AND THE
COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING
THE COMPANY.

(B)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS, INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, HEIRS, EXECUTORS, ADMINISTRATORS OR OTHER
SUCCESSORS.  THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OR A SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF THE
COMPANY, BY WRITTEN AGREEMENT IN THE FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF
NO SUCH SUCCESSION HAD TAKEN PLACE.

(C)           THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY THIS
AGREEMENT SHALL CONTINUE AS TO A PERSON WHO HAS CEASED TO BE A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OR IS DECEASED AND SHALL INURE TO THE BENEFIT OF THE
HEIRS, EXECUTORS, ADMINISTRATORS OR OTHER SUCCESSORS OF THE ESTATE OF SUCH
PERSON.


SECTION 7.03           CONSENT TO JURISDICTION.  EXCEPT WITH RESPECT TO ANY
ARBITRATION COMMENCED BY INDEMNITEE, THE COMPANY AND INDEMNITEE, ON BEHALF OF
THE INDEMNITEE AND INDEMNITEE’S SPOUSE, HEREBY IRREVOCABLY AND UNCONDITIONALLY
(I) AGREE THAT ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE DELAWARE CHANCERY
COURT AND ANY COURT TO WHICH AN APPEAL MAY BE TAKEN IN SUCH ACTION, SUIT OR
OTHER PROCEEDING AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED
STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY, (II) CONSENT TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR PURPOSES OF ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
(III) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION, SUIT OR
OTHER PROCEEDING IN THE DELAWARE COURT, AND (IV) WAIVE, AND AGREE NOT TO PLEAD
OR TO MAKE, ANY CLAIM THAT ANY SUCH ACTION, SUIT OR OTHER PROCEEDING BROUGHT IN
THE DELAWARE COURT HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM.

12


--------------------------------------------------------------------------------



SECTION 7.04           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL.


SECTION 7.05           DEFENSE OF CLAIMS.  THE COMPANY SHALL BE ENTITLED TO
PARTICIPATE IN ANY PROCEEDING AT ITS OWN EXPENSE.  THE COMPANY SHALL NOT SETTLE
ANY PROCEEDING (IN WHOLE OR IN PART) IN A MANNER THAT IMPOSES ANY EXPENSE,
LIABILITY OR LIMITATION ON INDEMNITEE OR INDEMNITEE’S SPOUSE WITHOUT HIS OR HER
PRIOR WRITTEN CONSENT UNLESS THE COMPANY FIRST INDEMNIFIES SUCH PERSON.  SUCH
CONSENT CANNOT BE UNREASONABLY WITHHELD.  INDEMNITEE OR INDEMNITEE’S SPOUSE
SHALL NOT SETTLE ANY PROCEEDING (IN WHOLE OR IN PART) IN A MANNER THAT IMPOSES
ANY EXPENSE, LIABILITY OR LIMITATION ON THE COMPANY WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT.  SUCH CONSENT CANNOT BE UNREASONABLY WITHHELD.


SECTION 7.06           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREIN AND
SUPERSEDES ALL PRIOR ORAL OR WRITTEN UNDERSTANDINGS OR AGREEMENTS WITH RESPECT
TO THE MATTERS COVERED HEREIN, EXCEPT THAT, THIS AGREEMENT SHALL NOT SUPERSEDE
ANY INDEMNIFICATION PROVISIONS CONTAINED IN ANY OTHER AGREEMENT BETWEEN THE
COMPANY AND THE INDEMNITEE THE PRIMARY PURPOSE OF WHICH IS TO PROVIDE RIGHTS
OTHER THAN INDEMNIFICATION, INCLUDING BUT NOT LIMITED TO, EMPLOYMENT AND
SEVERANCE AGREEMENTS.  THIS SECTION SHALL NOT BE CONSTRUED TO LIMIT ANY OTHER
RIGHTS INDEMNITEE OR INDEMNITEE’S SPOUSE MAY HAVE UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BYLAWS, APPLICABLE LAW OR OTHERWISE.


SECTION 7.07           GOVERNING LAW.  THIS AGREEMENT AND THE LEGAL RELATIONS
AMONG THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS RULES.


SECTION 7.08           HEADINGS.  THE ARTICLE AND SECTION HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT BE DEEMED TO
ALTER OR AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS HEREOF.


SECTION 7.09           IMPUTATION.  THE KNOWLEDGE OR ACTIONS OR FAILURE TO ACT
ON THE PART OF ANY PERSON, INCLUDING ANY FIDUCIARY OF THE COMPANY SHALL NOT BE
IMPUTED TO INDEMNITEE OR INDEMNITEE’S SPOUSE FOR PURPOSES OF DETERMINING
ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT.


SECTION 7.10           LIABILITY INSURANCE.  THE COMPANY SHALL OBTAIN AND
MAINTAIN WITH REPUTABLE INSURANCE COMPANIES AN INSURANCE POLICY OR POLICIES
PROVIDING GENERAL AND/OR DIRECTORS AND OFFICERS LIABILITY INSURANCE ON TERMS
WITH RESPECT TO COVERAGE AND AMOUNT (INCLUDING WITH RESPECT TO THE PAYMENT OF
EXPENSES) NO LESS FAVORABLE THAN THOSE OF SUCH POLICY OR POLICIES IN EFFECT ON
THE DATE HEREOF EXCEPT FOR ANY CHANGES APPROVED BY THE BOARD PRIOR TO A CHANGE
IN CONTROL, PROVIDED THAT SUCH COVERAGES ARE AVAILABLE ON COMMERCIALLY
REASONABLE TERMS.  INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN
ACCORDANCE WITH ITS OR THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY MEMBER OF THE BOARD.  UPON REQUEST BY INDEMNITEE OR
INDEMNITEE’S SPOUSE, THE COMPANY SHALL PROVIDE TO SUCH PERSON COPIES OF ANY SUCH
POLICY OR POLICIES IN EFFECT.  THE COMPANY SHALL PROMPTLY NOTIFY INDEMNITEE AND
INDEMNITEE’S SPOUSE OF ANY MATERIAL CHANGE IN THE INSURANCE COVERAGE.

13


--------------------------------------------------------------------------------



SECTION 7.11           SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR
PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO
APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE PARTIES
HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT
CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT
IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO
GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


SECTION 7.12           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN (A) IF DELIVERED BY HAND OR BY COURIER AND RECEIPTED FOR BY
THE PERSON TO WHOM SAID NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED,
(B) IF MAILED BY CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE FIFTH
BUSINESS DAY AFTER THE DATE ON WHICH IT IS SO MAILED OR (C) IF SENT BY FACSIMILE
TRANSMISSION AND FAX CONFIRMATION IS RECEIVED, ON THE NEXT BUSINESS DAY
FOLLOWING THE DATE ON WHICH SUCH FACSIMILE TRANSMISSION WAS SENT.  ADDRESSES FOR
NOTICE TO THE COMPANY AND THE INDEMNITEE AND INDEMNITEE’S SPOUSE ARE AS SHOWN ON
THE SIGNATURE PAGE OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS ANY PARTY SHALL
HAVE GIVEN BY WRITTEN NOTICE TO THE OTHER PARTY AS PROVIDED ABOVE.


SECTION 7.13           STATUTE OF LIMITATIONS.  THE COMPANY AGREES NOT TO ASSERT
THAT A CLAIM FOR INDEMNIFICATION IS BARRED BY THE STATUTE OF LIMITATIONS AS AN
AFFIRMATIVE DEFENSE OR OTHERWISE.


SECTION 7.14           SUBROGATION.  IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE AND INDEMNITEE’S SPOUSE, WHO SHALL
EXECUTE ALL PAPERS REQUIRED AND TAKE ALL ACTIONS NECESSARY TO SECURE SUCH
RIGHTS, INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE
COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.  THE COMPANY SHALL NOT BE LIABLE
UNDER THIS AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE
HEREUNDER (OR FOR WHICH ADVANCEMENT IS PROVIDED HEREUNDER) IF AND TO THE EXTENT
THAT INDEMNITEE OR INDEMNITEE’S SPOUSE HAS OTHERWISE ACTUALLY RECEIVED SUCH
PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.  THE
COMPANY’S OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES HEREUNDER TO INDEMNITEE
WHO IS OR WAS SERVING AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT (INCLUDING A
FIDUCIARY) OF ANOTHER PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE AT
THE REQUEST OF THE COMPANY SHALL BE REDUCED BY ANY AMOUNT INDEMNITEE OR
INDEMNITEE’S SPOUSE HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES FROM SUCH PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE.


SECTION 7.15           USE OF CERTAIN TERMS.  AS USED IN THIS AGREEMENT, THE
WORDS “HEREIN,” “HEREOF,” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PARAGRAPH,
SUBPARAGRAPH, SECTION, OR OTHER SUBDIVISION.  WHENEVER THE CONTEXT MAY REQUIRE,
ANY PRONOUN USED IN THIS AGREEMENT SHALL INCLUDE THE

14


--------------------------------------------------------------------------------



CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF
NOUNS, PRONOUNS AND VERBS SHALL INCLUDE THE PLURAL AND VICE VERSA.


SECTION 7.16           WAIVERS.  THE OBSERVANCE OF ANY TERM OF THIS AGREEMENT
MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER
RETROACTIVELY OR PROSPECTIVELY) ONLY BY A WRITING SIGNED BY THE PARTY AGAINST
WHICH SUCH WAIVER IS TO BE ASSERTED.  UNLESS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NO DELAY ON THE PART OF THE PARTY HERETO IN EXERCISING ANY RIGHT, POWER
OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER
ON THE PART OF ANY PARTY HERETO OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OF THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

THE ALLSTATE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

Address:

2775 Sanders Road

 

 

Northbrook, IL 60062

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

INDEMNITEE SPOUSE

 

 

Name:

 

 

Address:

 

 

 

15


--------------------------------------------------------------------------------